Citation Nr: 1103198	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  10-37 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a temporary total rating based on surgical 
treatment of left knee degenerative joint disease requiring a 
period of convalescence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The Veteran served on active duty from June 1941 to June 1961.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2009 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran's claims file, to specifically 
include the June 2010 statement of the case, includes a reference 
to a Virtual VA file for this Veteran.  This e-file was checked 
for new or relevant information; however, a review of the e-file 
revealed that it contained duplicative information that is 
already in the file and not pertinent to the current claim.  The 
e-file was entirely negative for any medical records pertinent to 
the Veteran's claim.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On January 10, 2008, the Veteran underwent a left knee total 
arthroplasty, for treatment of his service-connected left knee 
disability.  

2.  The Veteran filed a claim for a total temporary evaluation 
that was received by VA on March 4, 2009.   


CONCLUSION OF LAW

A temporary total rating based on the need for convalescence 
after surgery may not be assigned.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.157, 3.400, 4.30 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As an initial matter, the Board observes that 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010) impose 
obligations on VA in terms of its duty to notify and assist 
claimants.  However, inasmuch as the law, and not the evidence, 
is dispositive in this case, the VA's duties to notify and assist 
claimants are not applicable.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Nevertheless, the Board notes that the RO sent the 
Veteran a letter in March 2009 which advised him of the criteria 
necessary to obtain a temporary total evaluation.  In this 
regard, the Veteran was encouraged to submit evidence showing 
surgery, observation, and/or treatment for a service-connected 
disability which required convalescence for a period of more than 
21 days.  This letter also provided notice of the information and 
evidence needed to establish a disability rating and effective 
date pursuant to the Court's decision in Dingess.  Accordingly, 
VA complied with the VCAA's notification requirements and there 
is no prejudice to the Veteran to continue with adjudication of 
this claim.


Temporary Total Rating

The Veteran seeks a temporary total rating based on surgical 
treatment of his service-connected left knee degenerative joint 
disease requiring a period of convalescence under 38 C.F.R. § 
4.30.  The Veteran underwent a total left knee arthroplasty on 
January 10, 2008, for treatment of his service-connected left 
knee disability.  He filed a claim for a total temporary rating 
that was received by VA on March 4, 2009.   

Under 38 C.F.R. § 4.30, a temporary total rating for 
convalescence will be assigned effective from the date of 
hospital admission and continue for 1, 2, or 3 months from the 
first day of the month following hospital discharge when 
treatment of a service-connected disability results in (1) 
surgery necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as incompletely 
healed surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a body 
case, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches (regular weight- 
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  The total rating will be 
followed by an open rating reflecting the appropriate schedular 
evaluation; where the evidence is inadequate to assign the 
schedular evaluation, a physical examination will be scheduled 
prior to the end of the total rating period.  An extension of 1, 
2, or 3 months beyond the initial 3 months may be granted and 
extensions of 1 or more months up to 6 months beyond the initial 
6 months period may be made, upon approval of the Veterans 
Service Center Manager.  38 C.F.R. § 4.30.

The Board notes that for any award of VA benefits, an effective 
date for the award of such benefits must be determined by VA 
decision makers.  The applicable effective date for an award is 
determined by the nature of the particular benefit being awarded.  
The assignment of effective dates is governed by 38 U.S.C.A. § 
5110 and 38 C.F.R. § 3.400.  As a general rule, the effective 
date is the date of receipt of a claim or the date entitlement to 
a benefit arose, whichever is later, unless otherwise provided.  
Id.  Generally, the effective date of an award cannot be earlier 
than the date of receipt of the application therefor.  38 
U.S.C.A. § 5110(a).  

The effective dates for temporary total ratings are governed by 
increased rating provisions of 38 C.F.R. § 3.400(o), as they are 
in essence claims for higher ratings for a temporary or limited 
period, not to exceed the time limits set forth at 38 C.F.R. § 
4.30.  

The VA regulation applicable to effective dates for awards of 
increased compensation provides that the effective date is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  An exception to 
this general rule exists, however, for awards of increased 
compensation in certain circumstances.  If the evidence 
demonstrates that an increase in disability occurred within the 
one year period preceding the date of receipt of a claim for 
increased compensation, the increase is effective as of the 
earliest date the increase in disability was factually 
ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper 
v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication or action, indicating intent to apply for one or 
more benefits under laws administered by the VA from a claimant 
may be considered an informal claim.  Such an informal claim must 
identify the benefits sought.

Moreover, if a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not compensable 
in degree, a report of a VA examination or VA hospitalization can 
be accepted as an informal claim for benefits.  38 C.F.R. § 
3.157.  As to reports prepared by VA or the uniformed services, 
the date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination, or date of admission to a VA 
or uniformed services hospital.  For all other reports, including 
reports from private physicians, laypersons, and state and other 
institutions, the date of receipt of the report is accepted as 
the date of receipt of an informal claim. Id.

The Veteran seeks a total temporary rating based on the need for 
convalescence following left knee surgery on January 10, 2008.  
In this case, the Board has not analyzed whether the Veteran 
actually met the criteria set forth at 38 C.F.R. § 4.30 for 
entitlement to a total temporary rating because after carefully 
considering the claim in light of the record and applicable law, 
the benefits sought on appeal may not be awarded.  

According to 38 C.F.R. § 3.400 the effective of an award is the 
date of receipt of a claim or the date entitlement to a benefit 
arose, whichever is later, unless otherwise provided.  Id.  Thus, 
while the date of entitlement to a temporary total rating benefit 
in this case would have been January 10, 2008, a claim for 
benefits was not received until March 4, 2009.  There are no VA 
clinical records that could be construed as an earlier informal 
claim for benefits and the private treatment records reflecting 
left knee surgery were received on March 4, 2009.  See 38 C.F.R. 
§ 3.157 (2010).  

In addition, the Board finds that the cited private treatment 
records show the Veteran's service-connected left knee disability 
required surgical intervention on January 10, 2008.  However, a 
claim for convalescence benefits was not received within a year 
of that date (e.g. January 10, 2009).  As the claim for a 
temporary total rating was not received until more than one year 
after the surgery occurred on January 10, 2008, a higher rating 
cannot be assigned effective January 10, 2008, pursuant to 
38 C.F.R. § 4.30.

Given the foregoing, there is no legal basis for the grant a 
temporary total evaluation based on surgical treatment of left 
knee degenerative joint disease requiring a period of 
convalescence.  Accordingly, the claim must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A temporary total evaluation based on surgical treatment of left 
knee degenerative joint disease requiring a period of 
convalescence is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


